Slidell, 0. J.
The third clause of Article 3216, is not found in the Oode of 1808, nor in the Napoleon Oode. See Oode of 1808, page 470, Article 75. Napoleon Oode, Article 2103. It was an amendment suggested by the Jurist appointed to revise the Code of 1808, who thought that justice and expediency required that those who had supplied the owner of a house with materials for construction or repairs, &c., should be protected like the workmen, &c., mentioned in the antecedent clause. See Amendments, page • 138. In making this interpolation at this part of the Code, they omitted to introduce an equivalent provision in the antecedent portion of the Oode treating of the same subject-matter. See Articles 2743 and the following. But under the circumstances, it may ho reasonably inferred, it was intended to range them in the same category, and while giving the privilege to this additional class, to give it with the qualifications attached to it with regard to the kindred class with which, by this interpolation, it was associated. Any other interpretation of this loose amended codification, would lead to consequences so dangerous and absurd, that they never could have been intended. For example, while the privilege for other claims of a kindred class is wisely subjected to a brief prescription, furnishers of materials for the construction or repair of buildings would be subjected either to no prescription at all, or a very long one. Our conclusion is, that w’e must so construe the interpolation as to rank fur-nishers of materials in the kindred class of workmen, &e., employed by the owner in the construction or repair of the buildings, and subject them to like prescription. In this view of the case, the claim of Foley & Townsend is barred, as to third persons, by prescription. 0. O. 2747.
The motion for dismissal appears to us untenable.
It is therefore decreed, that the judgment of the District Court, as between the appellant, John Gollins, and the appellees, Foley & Townsend, be reversed; and that as to said appellant, the claim of privilege made by said Foley & Townsend be rejected; the costs of appeal, and of the proceedings of said Foley & Townsend, in the court below, so far as concerned said Gollins, to be paid by said Foley & Townsend.